DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2015/0078528 (Okada), disclose an automatic exposure control method, comprising: 
providing an object to be tested, the object to be tested comprises at least one area to be tested (Fig. 1); 
providing an image sensor, the image sensor is placed to correspond with the area to be tested, and comprises a photosensitive element array composed of a plurality of photosensitive elements arranged in an array, and the photosensitive element array comprises at least a plurality of first photosensitive elements and a plurality of second photosensitive elements (Fig. 4); 
obtaining first readout signals by turning on a radiation source, opening the photosensitive elements, and reading out signals on the first photosensitive elements after exposing the area to be tested for a first preset time [0076].
The prior art fails to teach the details of obtaining second readout signals by keeping the radiation source to continue exposing the area to be tested for a second preset time, turning off the photosensitive elements and reading out the signals on the second photosensitive elements; and acquiring a preset dose threshold of the area to be tested based on the second readout signals and the first readout signals, and acquiring a remaining time when the area to be tested reaches a preset 
Since the prior art fails to teach the details above,  nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-11 are allowed by virtue of their dependence.
Regarding claim 12, the best prior art, US 2015/0078528 (Okada), disclose an automatic exposure control component system, comprising: 
a radiation source (10); 
an object to be tested placed to correspond with the radiation source, the object to be tested and the radiation source are spaced by an interval from each other, and the object to be tested 37comprises at least one area to be tested (Fig. 1 and 2); 
an image sensor placed to correspond with the area to be tested, the image sensor comprises a photosensitive element array composed of a plurality of photosensitive elements arranged in an array, and the photosensitive element array comprises at least a plurality of first photosensitive elements and a plurality of second photosensitive elements (Fig. 4); 
a switch drive component connected with the sensor to control opening and closing of the photosensitive elements (11).
The prior art fails to teach the details of a data processing control component connected with the image sensor and the radiation source respectively, to acquire a preset dose threshold of the area to be tested based on at least first readout signals on the first photosensitive elements and second readout signals on the second photosensitive elements, and to acquire a remaining time when the area to be tested reaches a preset radiation dose ray radiation based on the preset dose threshold, to control the exposure of the radiation source based on the remaining time.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/DANI FOX/
Primary Examiner
Art Unit 2884